NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


RAYMOND A. ATUGUBA,                      )
                                         )
              Petitioner,                )
                                         )
v.                                       )      Case No. 2D18-3782
                                         )
STATE OF FLORIDA,                        )
                                         )
              Respondent.                )
                                         )

Opinion filed April 10, 2019.

Petition for Writ of Certiorari to the
Circuit Court for Hillsborough County;
Martha J. Cook, Judge.

Raymond A. Atuguba, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Katie Salemi Ashby,
Assistant Attorney General, Tampa, for
Respondent.



PER CURIAM.

              Denied.



SILBERMAN, SALARIO, and BADALAMENTI, JJ., Concur.